Title: To James Madison from Josef Yznardy, 20 December 1803 (Abstract)
From: Yznardy, Josef
To: Madison, James


20 December 1803, Cádiz. “I had the honour of addressing you on the 14th. inst. [not found] & nothing of importance or worth your notice having offered Since said period; the present Serves to advise you that on account of the actual Circumstances of Political affairs, and being pressed by some Masters of Vessels to give a Roll of Equipage (the same as the inclosed) I thought proper not to refuse them, although I Know perfectly well I am not empower’d to do it.” Would not have done so had the situation in Europe not made it necessary. Takes advantage of the first opportunity to inform JM, “not doubting in the least but you will be so obliging as to approve of my determination.” Encloses copies of letters he has received and his answers, which he hopes will merit JM’s approbation.
 

   
   RC and enclosures (DNA: RG 59, CD, Cádiz, vol. 1). RC 2 pp.; in a clerk’s hand, signed by Yznardy. For enclosures, see nn.



   
   The enclosure is a blank copy of the printed form of a roll of equipage issued by Yznardy, on which the names, nationalities, and physical descriptions of the crew of an American ship would be listed (1 p.; docketed by Wagner as received in Yznardy’s 20 Dec. dispatch). On the verso is printed a form certifying that the roll of equipage had been issued at the consulate.



   
   The enclosures (4 pp.; docketed by Wagner as received in Yznardy’s 20 Dec. dispatch) are copies of Pierre Riel, marquis de Beurnonville, to Charles Pinckney, 24 Brumaire an XII (16 Nov. 1803) (in French); Pinckney to Yznardy, 18 Nov. 1803; Yznardy to M. Le Roy, French commissary general at Cádiz, 29 Nov. 1803 (in Spanish); Yznardy to Pinckney, 2 Dec. 1803; Yznardy to Edward Preble, 2 Dec. 1803; Le Roy to Yznardy, 13 Frimaire an XII (5 Dec. 1803) (in French); and Yznardy to Le Roy, 10 Dec. 1803 (in Spanish). The correspondence dealt with the problem of French deserters enlisting on American ships.


